Title: To James Madison from Thomas Cooper, 8 August 1815
From: Cooper, Thomas
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            Carlisle August 8. 1815
                        
                        Your nephew will soon set out from this place, and probably not return. His studies have been greatly interrupted by a very long illness, but since he has been able to read, he has red with good effect. He has however more talent than Industry; but there is no reason to complain on the whole. His health is better: but I am not sorry to hear he is destined for new orleans; for I am persuaded he will run less risk there, than in a climate where the winters and springs, are so severe as in the middle States. I have with this view, made him read Justinian twice, & recommended him to include the Code Napoleon in his french reading. His Brother is making good use of his time.
                        I am inclined to think I shall not stay here longer than this session, and am almost decided to pass the winter at new Orleans myself; and if I find an opening to practice the Law, I shall pursue it. I cannot however decide till the beginning of October.
                        I send you a pamphlet, which if your more serious avocations will permit you to peruse, you may for the sake of your nephew when you see him, add to the errata and addenda. One of my students desired me to mark out for him a course of reading on politics, & this pamphlet has been the result. I have printed a few only to give away, for my political Sentiments are very unlike those of any party. But I must remain such as I am untill further lights. At all events I remain with much respect Dear Sir Your friend and Servt
                        
                            
                                Thomas Cooper
                            
                        
                    
                    
                        Mr Dallas has never sent me his retrospective view of the causes of the War &c have you any of them?
                    
                 